DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. §101

2. 	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of
matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the
conditions and requirements of this title.

35 U.S.C. 101 enumerates four categories of subject matter that Congress
deemed to be appropriate subject matter for a patent: processes, machines,
manufactures and compositions of matter. As explained by the courts, these "four
categories together describe the exclusive reach of patentable subject matter. If a claim
covers material not found in any of the four statutory categories, that claim falls outside
the plainly expressed scope of § 101 even if the subject matter is otherwise new and
useful." In re Nuijten, 500 F.3d 1346,1354, 84 USPQ2d 1495,1500 (Fed. Cir. 2007)
A non-limiting example of a claim not directed towards any of the statutory
categories include products that do not have a physical or tangible form, such as
information (often referred to as "data per se") or a computer program per se (often
referred to as "software per se") when claimed as a product without any structural

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ i) receiving text documents forming part of a data stream from one or more servers; ii) identifying terms within the received text documents; iii) deriving from the identified terms, a set of terms identified as abnormal by virtue of having a relatively high frequency of occurrence within the text documents of the data stream received in a first recent period compared with that expected from their historic occurrence; iv) creating a first set of one or more clusters, each cluster comprised from a group of terms from the set of terms identified as abnormal which through their degree of co-occurrence in the received text documents are considered to relate to the same topic; v) deriving from the identified terms, a further set of terms identified as abnormal by virtue of having a relatively high frequency of occurrence within the text documents of the data stream received in a second recent period compared with that expected from their historic occurrence; vi) creating a further set of one or more clusters; each cluster comprised from a group of terms from the further set of terms identified as abnormal which through their degree of co- occurrence in the received text documents are considered to relate to the same topic; and vii) comparing each of the one or more clusters of the further set with each of the one or more clusters of the first set to determine whether a 	
This judicial exception is not integrated into a practical application because the claim recites the additional elements of a client device; and a computer-readable storage medium coupled to the client device, the computer-readable storage medium having instructions stored thereon. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a client device; and a computer-readable storage medium coupled to the client device, the computer-readable storage medium having instructions stored thereon amounts to no more than mere instructions to apply the exception using a generic 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d). Thus, the claim is not patent eligible.
Claim 9 corresponds to claim 1 and is rejected accordingly.

Claims 2 - 6 are dependent claims from claim 1 and inherit the same structural defect and are thus rejected under the same premise  because the claimed invention do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims embody “wherein ii) above comprises identifying 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d). Thus, the claims are not patent eligible. This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that are sufficient 
Claim 10 corresponds to claim 2 and is rejected accordingly
Claim 11 corresponds to claim 3 and is rejected accordingly

Claim 7 is a dependent claim from claim 1 and inherits the same structural defect and is thus rejected under the same premise.  The claim embody “an alert generator operatively coupled with the client device, and the alert generator configured to generate an alert in response to a new cluster being added to the first list of clusters, the alert comprising information of the new cluster.”
The claim recites the additional elements of “an alert generator” which may be arranged to run as one or more computer programs. These claim limitations, under their broadest reasonable interpretation, are recited at a high level of generality, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claims are not eligible. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recite any additional elements. The claim is directed to an abstract idea.


Claim 8 is a dependent claim from claim 1 and inherits the same structural defect and is thus rejected under the same premise  these claim limitations, under their broadest reasonable interpretation, are recited at a high level of generality, and do not amount to significantly more. The claim embody “providing information to an electronic message server in response to determining that a cluster of the further set does not pertain to the same topic as a cluster of the first set, the information identifying or comprising one or more of: the new cluster, the topic of the new cluster, and text documents in which the two or more terms of the new cluster co-occurred.”
The claim recites the additional element of “an electronic message server” in which information is provided to. This element is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d). Thus, the claim is not patent eligible.
Claim 12 is a dependent claim from claim 9 and inherits the same structural defect and is thus rejected under the same premise  these claim limitations, under their broadest reasonable interpretation, are recited at a high level of generality, and do not amount to significantly more. The claim embody “providing information to an electronic message server of new clusters that are added to the first set of the clusters.”

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  “an electronic message server” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. 

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receiving text documents forming part of a data stream from one or more servers; identifying terms within the received text documents and associating with each term: an id for each text document in which the term is found, and time information associated with each text document in which the term is found; generating a model for each term indicative of the historical occurrence of the term within the data stream; for each term, determining an indicator of frequency that the term has occurred within the received text documents from the data stream within a first recent period; comparing the indicator of the frequency for a term with the relevant model for that term, and using the comparison to apply an abnormality score to the term; the abnormality score being indicative of the extent the term's frequency within the recent period is predicted by the model; using the abnormality scores to determine a set of terms that are abnormal by virtue of having a relatively high frequency of occurrence in the recent period compared with that predicted by the model; create a first set of one or more clusters, each cluster 
This judicial exception is not integrated into a practical application because the claim recites the additional elements of a “non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions” encoded thereon. These elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “non-transitory computer storage medium encoded with a computer program, the computer program comprising instructions” stored thereon amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP 
Claim Rejections – 35 U.S.C. §103

3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marijn Deurloo (United States Patent Publication Number 20130275527) hereinafter Deurloo, in view of Mao et al., (United States Patent Publication Number 20110213583) hereinafter Mao.
Regarding claim 1 Deurloo teaches a system comprising: a client device; (client devices [0023]) and a computer-readable storage medium (Fig. 8 machine-readable coupled (coupled [0024]) to the client device, (client devices [0023]) the computer-readable storage medium (Fig. 8 machine-readable (storage) medium [0057]) having instructions stored thereon (instructions [0057]) which, when executed (routines executed [0061]) by the client device, (client devices [0023]) cause the client device (client devices [0023]) to perform operations comprising: i) receiving text documents (twitter users can follow others to receive their tweets [0026]) forming part of a data stream (twitter streams  [0051]) from one or more servers; (one or more social network servers [0023])  ii) identifying (keeping a list [0048]) terms (Fig. 2A #PrayforMexico,  temblor, Earthquake in Mexico, Azcapotzalco, John Elway, Sismo  de 7.8,  Ninas de 13 y 14, #SocialMovies, Marcelo Lagos and Pat Bowen [0028]) within the received text documents; (tweet list [0048]) iii) deriving from the identified terms, (Fig. 2A #PrayforMexico,  temblor, Earthquake in Mexico, Azcapotzalco, John Elway, Sismo  de 7.8,  Ninas de 13 y 14, #SocialMovies, Marcelo Lagos and Pat Bowen [0028]) a set of terms (terms a and b [0048]) identified as abnormal by virtue of having a relatively high frequency of occurrence (having a high cosine similarity  above a threshold 0.30 [0049]) within the text documents (tweets [0026]) of the data stream received (twitter streams  [0051]) in a first recent period (time “t + 1” [0040]) compared with that expected from their historic occurrence; (time “t” [0040]) iv) creating a first set of one or more clusters, (clustering of tweets using a cosine similarity [0046]) (TABLE 1 #Prayfor Mexico and ‘Earthquake in Mexico’ are clustered [0048]) (TABLE 1 '#temblor',  each cluster  (TABLE 1 #Prayfor Mexico and ‘Earthquake in Mexico’ are clustered [0048]) (TABLE 1 '#temblor', 'Azcapotzalco', 'Sismo de7.8', 'Ninas de 13 y 14', and 'Marcelo Lagos are clustered [0048]) (TABLE 1 ‘John Elway’ is a cluster [0048]) and (TABLE 1 ‘Pat Bowlen’ is a cluster [0048]) comprised from a group of terms (Fig. 2A #PrayforMexico,  temblor, Earthquake in Mexico, [0028]) ('Azcapotzalco',
'Sismo de7.8', 'Ninas de 13 y 14', and 'Marcelo Lagos [0028]) (John Elway’ [0028]) (‘Pat Bowlen’ [0028]) from the set of terms (Fig. 2A #PrayforMexico,  temblor, Earthquake in Mexico, Azcapotzalco, John Elway, Sismo  de 7.8,  Ninas de 13 y 14, #SocialMovies, Marcelo Lagos and Pat Bowen [0028]) identified as abnormal (having a high cosine similarity  above a threshold 0.30 [0049]) which through their degree of co-occurrence (TABLE II using a cosine similarity metric with a threshold of 0.30 we can see that '#PrayforMexico' and 'Earthquake in Mexico' are in one cluster registering 0.70 [0049]) in the received text documentsare considered to relate to the same topic; (thus '#PrayforMexico' and 'Earthquake in Mexico' are clustered[0048])   v) deriving from the identified terms, (Fig. 2A #PrayforMexico,  temblor, Earthquake in Mexico, Azcapotzalco, John Elway, Sismo  de 7.8,  Ninas de 13 y 14, #SocialMovies, Marcelo Lagos and Pat Bowen [0028]) a further set of terms ('#temblor', 'Azcapotzalco',
 identified as abnormal (having a high cosine similarity  above a threshold 0.30 [0049]) by virtue of having a relatively high frequency of occurrence (TABLE II using a cosine similarty above 0,30 '#temblor', 'Azcapotzalco', 'Sismo de7.8', 'Ninas de 13 y 14', and 'Marcelo Lagos' are in one cluster registering 0.47. 0.54, 0.41 and 0.42 [0049]) within the text documents (tweets [0026]) of the data stream (twitter streams  [0051]) received in a second recent period (Fig. 4 7:42pm – 7: 48pm [0038])  compared with that expected from their historic occurrence; (Fig. 4 7: 36pm – 7:38pm   [0038]) vi) creating a further set of one or more clusters; (clustering of tweets using a cosine similarity [0046]) (TABLE 1 #Prayfor Mexico and ‘Earthquake in Mexico’ are clustered [0048]) (TABLE 1 '#temblor', 'Azcapotzalco', 'Sismo de7.8', 'Ninas de 13 y 14', and 'Marcelo Lagos are clustered [0048]) (TABLE 1 ‘John Elway’ is a cluster [0048]) and (TABLE 1 ‘Pat Bowlen’ is a cluster [0048]) each cluster (TABLE 1 #Prayfor Mexico and ‘Earthquake in Mexico’ are clustered [0048]) (TABLE 1 '#temblor', 'Azcapotzalco', 'Sismo de7.8', 'Ninas de 13 y 14', and 'Marcelo Lagos are clustered [0048]) (TABLE 1 ‘John Elway’ is a cluster [0048]) and (TABLE 1 ‘Pat Bowlen’ is a cluster [0048]) comprised from a group of terms (Fig. 2A #PrayforMexico,  temblor, Earthquake in Mexico, [0028]) ('Azcapotzalco', 'Sismo de7.8', 'Ninas de 13 y 14', and 'Marcelo Lagos [0028]) (John Elway’ [0028]) (‘Pat Bowlen’ [0028]) from the further set of terms identified (Fig. 2A #PrayforMexico,  temblor, Earthquake in Mexico, Azcapotzalco, John Elway, Sismo  de 7.8,  Ninas de 13 y 14, #SocialMovies, as abnormal (having a high cosine similarity  above a threshold 0.30 [0049]) which through their degree of co- occurrence (TABLE II using a cosine similarity metric with a threshold of 0.30 we can see that '#temblor', 'Azcapotzalco', 'Sismo de7.8', 'Ninas de 13 y 14', and 'Marcelo Lagos' are in one cluster registering 0.47. 0.54, 0.41 and 0.42 [0049]) in the received text documents (tweet list [0048]) are considered to relate to the same topic; (Fig. 6B temblor', 'Azcapotzalco',
'Sismo de7.8', 'Ninas de 13 y 14', and 'Marcelo Lagos' are clustered together [0027]) and vii) comparing each of the one or more clusters of the further set (TABLE 1 '#temblor', 'Azcapotzalco', 'Sismo de7.8', 'Ninas de 13 y 14', and 'Marcelo Lagos are clustered [0048])  with each of the one or more clusters of the first set (TABLE 1 #Prayfor Mexico and ‘Earthquake in Mexico’ are clustered [0048])  to determine whether a cluster of the further set pertains to the same topic as a cluster of the first set, (the clusters in the FIG. 6B shows that 'Azcapotzalco' is related to the earthquake in Mexico [0050]) and where a cluster of the further set (TABLE 1 ‘John Elway’ is a cluster [0048]) and (TABLE 1 ‘Pat Bowlen’ is a cluster [0048]) does not pertain (TABLE II the John Elway and Pat Bowlen clusters have a  cosine similarity of  0.32 [0054]) which is different for the cosine similarly of ('#temblor', 'Azcapotzalco', 'Sismo de7.8', 'Ninas de 13 y 14', and 'Marcelo Lagos' are in one cluster registering 0.47. 0.54, 0.41 and 0.42 [0049]) to any of the topics of the clusters of the first set, (TABLE 1 #Prayfor Mexico and ‘Earthquake in  
	Deurloo does not fully disclose adding that cluster to the first set of clusters.
	Mao teaches adding that cluster to the first set of clusters (Fig. 8, (810) merging a first cluster and a second cluster in the set of clusters into a new cluster [0047])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deurloo to incorporate the teachings of Mao whereby   adding that cluster to the first set of clusters. By doing so a new cluster is created. Mao [0006].
Claim 9 corresponds to claim 1 and is rejected accordingly.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Marijn Deurloo (United States Patent Publication Number 20130275527) hereinafter Deurloo, in view of Mao et al., (United States Patent Publication Number 20110213583) hereinafter Mao and in further view of Davulcu et al., (United States Patent Number 20170116204 hereinafter Davulcu.
Regarding claim 4 Deurloo in view of Mao teaches the system according to claim 1.
Duerloo as modified does not fully disclose  wherein the operations comprise: when it is determined that a cluster of the further set relates to the same topic as a cluster of the first set, adding terms from the cluster of the further cluster that are not present in the cluster of the first set to the cluster of the first set.
Davulcu teaches wherein the operations (operations [0070]) comprise: when it is determined that a cluster of the further set (cluster C1 or C2 [0034]) relates to the same topic (contextual similarity [0035]) as a cluster of the first set, (cluster C3 [0036]) adding terms (adding words [0036]) from the cluster of the further cluster (from the difference sets of C1 and C2 [0036]) that are not present in the cluster of the first set (initially C3 contains only the intersections of C1 and C2 [0036]) to the cluster of the first set (cluster C3 [0036])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deurloo in view of Mao to incorporate the teachings of Davulcu wherein the operations comprise: when it is determined that a cluster of the further set relates to the same topic as a cluster of the first set, adding terms from the cluster of the further cluster that are not present in the cluster of the first set to the cluster of the first set.    By doing the exemplary systems and methods disclosed herein may improve the operating of a computer by offering more efficient calculation of desired information (thus saving time and electricity) and/or more accurate results (thus eliminating the need for further and/or unnecessary additional computation and evaluation). Davulcu [0025]

Regarding claim 5 Deurloo in view of Mao teaches the system according to claim 1.
Deurloo as modified does not fully disclose  wherein the operations comprise: additionally comparing clusters within the first set of one or more clusters to determine whether any relate to the same topic, and where such a determination is made, merging the clusters determined to relate to the same topic.
Davulcu teaches wherein the operations (operations [0070]) comprise: additionally comparing (analyzing “such as comparing” [0063]) clusters within the first set of one or more clusters (clusters C1 and C2 [0034])  to determine whether any relate to the same topic, (contextual similarity [0035]) and where such a determination is made, (they both pass the syntactic criteria [0034]) merging the clusters (C3 is the new cluster after merging C1 and C2 [0034]) determined to relate to the same topic (C3 thus is the intersections of C1 and C2 [0036])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deurloo in view of Mao to incorporate the teachings of Davulcu wherein the operations comprise: additionally comparing clusters within the first set of one or more clusters to determine whether any relate to the same topic, and where such a determination is made, merging the clusters determined to relate to the same topic. By doing so a hierarchical bottom-

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marijn Deurloo (United States Patent Publication Number 20130275527) hereinafter Deurloo, in view of Mao et al., (United States Patent Publication Number 20110213583) hereinafter Mao in  view of Davulcu et al., (United States Patent Number 20170116204 hereinafter Davulcu and in further view of Mizuguchi et al., (United States Patent Publication Number 20120259855) hereinafter Mizuguchi
Regarding claim 6 Deurloo in view of Mao and in further view of Davulcu teaches the system according to claim 5.
Deurloo as modified does not fully disclose  wherein the operations comprise: reviewing the abnormality score of terms within a cluster of the first set, and removing the cluster from the first set if the reviewed cluster no longer comprises terms that from their abnormality score are abnormal terms.


Mizuguchi teaches wherein the operations (operations [0182]) comprise: reviewing the abnormality score (frequency of appearance of words [0040]) of terms (ABS., concepts represented by a plurality of words) (concepts [0041]) within a cluster of the first set, (cluster set C={C1, …. Cn} [0096]) and removing the cluster (deletes clusters Ci and Cj [0096]) from the first set (cluster set C={C1, …. Cn} [0096]) if the reviewed cluster (clusters Ci and Cj [0096]) no longer comprises terms that from their abnormality score are abnormal terms (have a low degree of co-occurrence [0137])(lower than a specified value [0139])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deurloo in view of Mao, Davulcu to incorporate the teachings of Mizuguchi wherein the operations comprise: reviewing the abnormality score of terms within a cluster of the first set, and removing the cluster from the first set if the reviewed cluster no longer comprises terms that from their abnormality score are abnormal terms.   By doing so when the document frequency DF(W) is less than a preset set value, the concept structure arrangement
unit 16 deletes that word Mizuguchi [0140])

Claims 7 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Marijn Deurloo (United States Patent Publication Number 20130275527) hereinafter Deurloo, in view of Mao et al., (United States Patent Publication Number 20110213583) hereinafter Mao and in further view of Horowitz et al., (United States Patent Publication Number 20170286516) hereinafter Horowitz
Regarding claim 7 Deurloo in view of Mao teaches the system according to claim 1. 
Duerloo as modified does not fully disclose  comprising: an alert generator operatively coupled with the client device, and the alert generator configured to generate an alert in response to a new cluster being added to the first list of clusters, the alert comprising information of the new cluster.
Horowitz teaches comprising: an alert generator operatively (Atlas a distributed database instantiated in the cloud and provided as a service) [0290]) coupled with the client device, (user application [0374])  and the alert generator configured to generate an alert in response to a new cluster (Atlas provides the following default alerts for a new group [0407]) being added (added to group [0412]) to the first list of clusters, (group’s first cluster [0301]) the alert comprising information (default alert setting  - “added to group” [0412]) of the new cluster (new cluster [0296])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deurloo in view of Mao to incorporate the teachings of Horowitz comprising: an alert generator operatively coupled with the client device, and the alert generator configured to generate an alert in response to a new cluster being added to the first list of clusters, the alert comprising information of the new cluster.   By doing so an alert can be sent to a user either by email or SMS. Horowitz [0426] 

Regarding claim 12 Deurloo in view of Mao teaches the method according to claim 9.
Deurloo as modified does not fully disclose  comprising: providing information to an electronic message server of new clusters that are added to the first set of the clusters.
Horowitz teaches comprising: providing information (cluster name i.e. the name as it will appear in Atlas [0299]) to an electronic message server (Atlas a distributed database instantiated in the cloud and provided as a service) [0290]) of new clusters (new cluster [0296]) that are added (added to group [0412]) to the first set of the clusters (group’s first cluster [0301])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duerloo in view of Mao to incorporate the teachings of Horowitz whereby   comprising: providing information to an electronic message server of new clusters that are added to the first set of the clusters. By doing so the region selected for the first cluster in the
Atlas group determines the region for all clusters in that group. Horowitz [0301]

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over Marijn Deurloo (United States Patent Publication Number 20130275527) hereinafter Deurloo, 
Regarding claim 8 Deurloo in view of Mao teaches the system according to claim 1.
Duerloo as modified does not fully disclose  wherein the operations comprise: providing information to an electronic message server in response to determining that a cluster of the further set does not pertain to the same topic as a cluster of the first set, the information identifying or comprising one or more of: the new cluster, the topic of the new cluster, and text documents in which the two or more terms of the new cluster co-occurred.
Horowitz teaches wherein the operations (database operations [0449]) comprise: providing information (alert to a group either by email or SMS [0424 - 0428]) to an electronic message server (Atlas a distributed database instantiated in the cloud
and provided as a service) [0290]) the information identifying or comprising one or more of: the new cluster, the topic of the new cluster, and text documents in which the two or more terms (alert to a group either by email or SMS [0424 - 0428]) of the new cluster co-occurred (new cluster [0296])

Urmanov teaches in response to determining that a cluster of the further set does not pertain to the same topic as a cluster of the first set, (cluster SD, having considered all of SD is dissimilar to cluster S when a multi-distance tri-point similarity
S equal to -1 when all of the SD indicate total dissimilarity [0047])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deurloo in view of Mao and in further view of Horowitz to incorporate the teachings of Urmanov whereby in response to determining that a cluster of the further set does not pertain to the same topic as a cluster of the first set.  By doing so dissimilarity is observed when a dominating number of the K per-distance tri-point arbitration similarities indicate that the data points are dissimilar. Urmanov [0049]


No Prior Art Rejection Presented 
5. 	Regarding claims 2, 10, 3, 11 and 13 there are no prior art rejections presented and the claims would be allowable if the statutory rejections are overcome.

Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

7. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Ankan et al., (United States Patent Publication Number 2013/0151525) hereinafter Ankan teaches “Inferring emerging and evolving topics in streaming text” specifically paragraph [0080] teaches “we have documents from  some ( old) clusters, and in Phase i we introduce a mixture of documents, some coming from these old clusters and some belonging to new clusters; and see how well the algorithm
performs in detecting these new clusters. We begin Phase 0 with documents sampled from 6 randomly chosen clusters. In each subsequent phase, we introduce documents from 2 new clusters. The numbers of documents from added at each phase are presented in FIG. 8.”
	Jones et al., (United States Patent Publication Number 2007/0223699) teaches “method for identifying emerging issue from textual customer feedback” specifically paragraph [0107] teaches “FIG. 9 show a flowchart of an exemplary process
900 for providing early alerts to emerging issues and pattern anomalies in customer feedback.”
	Hawwash et al., “Stream-Dashboard: A framework for mining, tracking and validating clusters in a data stream”. Page 110 teaches an online clustering algorithm. 

8.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/Kweku Halm/
Examiner
Art Unit 2166
08/30/2021

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166